 

Exhibit 10.71

SUN CONFIDENTIAL

Agreement No. 90602

 

 

Addendum to

Technology License And Distribution Agreement

between

Sun Microsystems, Inc. and Insignia Solutions, Plc.

 

 

This Addendum (the "Addendum") is made to the Technology License and
Distribution Agreement (the "Agreement") entered into by and between Sun
Microsystems, Inc. ("Sun") and Insignia Solutions, Plc. ("Insignia") dated March
3, 1999, and is effective as of the date signed by Sun below. This Addendum is
in addition to the Agreement. In the event of a conflict between the terms of
the Agreement and the terms of this Addendum, the terms of this Addendum shall
govern. All capitalized terms used herein shall have the same meaning set forth
in the Agreement, unless otherwise stated. The parties agree as follows:

 

1. Definitions.

 

                A. "Phoenix" means Phoenix Technologies, Ltd.

                B. "Internet Appliance" means a device which has built-in
Internet access and is used for surfing the Internet, and includes and can run
Phoenix's ROM BIOS together with Phoenix's OS, Browser, and graphics.

 

2. Price Modification. In the limited case of distribution of Insignia Products
based on pJava to Phoenix as an Insignia Licensee, the parties agree that the
minimum royalty owed to Sun be Insignia identified in Section II(a) of Exhibit
C-2 of the Agreement shall be reduced to [******]. Notwithstanding the
foregoing, this price and the prepaid royalties in Paragraph 3 below shall apply
only to distributions of Insignia Licensee Product by or for Phoenix that are
bundled and for use only with Internet Appliances. The [******] price in
Paragraphs 2 and 3 is conditioned upon Insignia's compliance with the Agreement,
including Paragraphs 3, 4, 5 and 6 of this Addendum.

 

3. Prepaid Royalties, Insignia hereby agrees to pay Sun:

 

(i) within five business days after the effective date of this Addendum, a
nonrefundable payment of [******] as prepaid royalties for [******] within the
scope of Paragraph 2 above, and Insignia shall report before June 15, 2001,
pursuant to Section 4.2 of the Agreement, [******] to Phoenix hereunder (which
shall exhaust the initial [******] prepaid amounts above);

 

(ii) by December 31, 2001, a nonrefundable payment of [******] as prepaid
royalties for [******] within the scope of Paragraph 2 above, and Insignia shall
report before December 31, 2001, pursuant to Section 4.2 of the Agreement,
[******] to Phoenix hereunder (which shall exhaust the [******] prepaid amount
above);

 

(iii) by March 31, 2002, a nonrefundable payment of [******] as prepaid
royalties for [******] within the scope of Paragraph 2 above, and Insignia shall
report before March 31, 2002, pursuant to Section 4.2 of the Agreement, [******]
to Phoenix hereunder (which shall exhaust the [******] prepaid amount above);
and

 

--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit.  The
copy filed herewith omits the information subject to the confidentiality
request.  Omissions are designated as [******].  A complete version of this
exhibit has been filed separately with the Securities and Exchange Commission.

 

*Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to the omitted portions.


(iv) by June 30, 2002, a nonrefundable payment of [******] as prepaid royalties
for [******] within the scope of Paragraph 2 above, and Insignia shall report
before June 30, 2002, pursuant to Section 4.2 of the Agreement, [******] to
Phoenix hereunder (which shall exhaust the [******] prepaid amount above).

 

Insignia's total of [******] in prepaid royalties under this Section 3 must be
used by and will expire upon the third anniversary of the effective date of this
Addendum, and Insignia will not be entitled to any refund or credit for any
unused [******]. This prepaid amount shall be applied only to any [******] for
which a royalty is payable before such third anniversary and which are not in
excess of the [******]. If the [******] are exhausted, additional [******]
hereunder shall be paid at the royalty rate specified in Section 2 above for the
remainder of the term of this Addendum.

 

4. Royalty Reporting. Insignia must report all royalties and distributions under
this Addendum, and the basis for such calculation, separate from the other
royalties reported under the Agreement.

 

5. Branding. Insignia will ensure that, within 90 days of the effective date of
this Addendum (or upon the next release of Phoenix's Internet Appliance software
stack, if earlier), and applicable Java-compatible logo is and remains visible
on the Internet Appliance screen when applications or applets or the Java
runtime environment is loading or invoked for execution.

 

6. Product Limitations. Insignia Products licensed to Phoenix under the terms of
this Addendum may not be used for set-top boxes or to execute or run
JavaTV-based platforms, and Insignia must ensure that Phoenix is bound by this
restriction and that Phoenix's licensees of the Insignia Products are similarly
bound.

 

7. Term of Addendum. The term of this Addendum shall be three years from the
execution date hereof. Thereafter, this Addendum shall be automatically renewed
for successive one (1) year terms (with a maximum of three (3) subsequent
terms), unless Insignia notifies Sun in writing at least thirty (30) days before
the end of the then-current term stating that it wishes to terminate this
Addendum; whereupon this Addendum shall terminate at the end of the then-current
term. Notwithstanding the foregoing, if the Agreement expires or is terminated
before this Addendum expires or its terminated, this Addendum shall nonetheless
terminate upon such termination or expiration of the Agreement.

 

Except as expressly amended herein, the Agreement shall remain unaltered and in
full force and effect.

 

Sun Microsystems, Inc.

 

Insignia Solutions, Plc.

 

 

 

 

 

By:

/s/ Neal Civjan

 

By:

/s/ Mark McMillan

 

 

 

 

 

Name:

Neal Civjan

 

Name:

Mark McMillan

 

 

 

 

 

Title:

Dir Software & Technology Sales

 

Title:

C.O.O.

 

 

 

 

 

Date:

6/6/01

 

Date:

6/6/01

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to the omitted portions.